Title: From James Madison to George Simpson, 26 August 1802
From: Madison, James
To: Simpson, George


Sir
Dept of State Aug. 26. 1802.
I request that the Proceeds of the enclosed Bill of the Treasurer of the United States, for Eight thousand two hundred dollars, may be placed to the Credit of the Secretary of State of the United States, for the time being, in the Bank of the United States, for the benefit of Jeremiah Condy and Company and others, interested in the Ship, Wilmington Packet, and her Cargo. With respect, I am, Sir, Your Very Obedt Servant,
James Madison
 

   
   RC (NN: Myers Collection); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM; month and day in dateline supplied by JM. JM probably enclosed a bill of exchange dated 6 Aug. 1802 (1 p.), drawn on Willink and Van Staphorst for 20,000 guilders ($8,200); on 16 Aug. Daniel Sheldon, Jr., noted on the bill that it had been purchased by the secretary of the treasury on account of diplomatic expenses (DNA: RG 217, First Auditor’s Accounts, no. 13,708).



   
   George Simpson was cashier of the first Bank of the United States from 1795 until 1812 (James O. Wettereau, “New Light on the First Bank of the United States,” Pa. Magazine of History and Biography, 61 [1937]: 277). For the disbursement of the sum awarded in the case of the Wilmington Packet, see JM to Gallatin, 20 Sept. 1802, and Gallatin to JM, 6 Oct. 1802.


